EXHIBIT FORM OF DRILLING AND OPERATING AGREEMENT DRILLING AND OPERATING AGREEMENT This Agreement is entered into by and between PDC 2005-A Limited Partnership, hereinafter designated and referred to as the "Partnership", and Petroleum Development Corporation, hereinafter referred to and designated as "PDC". Whereas, the parties to this agreement desire to enter into an agreement to explore and develop certain Prospects for the production of oil and gas as hereinafter provided, It is agreed as follows: ARTICLE I DEFINITIONS As used in this agreement, the following words and terms shall be defined as follows: A.The term "oil and gas" shall mean oil, gas, casinghead gas, gas condensate. and all other liquid or gaseous hydrocarbons and other marketable substances produced therewith, unless an intent to limit the inclusiveness of this term is specifically stated. B.The term "Prospect" shall mean a spacing unit established according to state regulatory guidelines and industry practice on which the Partnership proposes to drill a well. Generally , the spacing unit for Colorado wells will encompass approximately 32 acres for wells drilled in the Wattenberg Field and approximately 20 acres for wells drilled in the Grand Valley Field. C."Royalty" shall mean a payment from gross revenues made to the owner of the oil and gas mineral rights of a Prospect. D."Overriding royalty" shall mean a payment from gross revenues to a party other than the owner of oil and gas mineral rights of a Prospect. E."Proportionate
